Case: 17-13662   Date Filed: 02/07/2018   Page: 1 of 20




                                                    [DO NOT PUBLISH]




          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 17-13662
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 6:15-cv-01845-CEM-GJK



KENNETH R. HOCHSTEIN,

                                                         Plaintiff - Appellant,

                                versus

JERRY L. DEMINGS,
AMANDA BRUNCHEEN,
PHILIP GRAVES,

                                                      Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                          (February 7, 2018)
               Case: 17-13662        Date Filed: 02/07/2018      Page: 2 of 20


Before MARCUS, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

       In 2011, Kenneth Hochstein (“Plaintiff”) was arrested as part of an

undercover sting operation targeting sexual predators who use the internet to solicit

children. Three years after the charges against him were dismissed in Florida state

court, Plaintiff filed this lawsuit under 42 U.S.C. § 1983 against the officers

involved in his arrest—Officers Philip Graves and Amanda Brunscheen 1—and

their supervisor—Sheriff Jerry Demings—alleging that Plaintiff was falsely

arrested and maliciously prosecuted in violation of his constitutional rights. The

district court dismissed the claims against Officer Brunscheen and granted

summary judgment to Officer Graves and Sheriff Demings, concluding that all

Defendants were entitled to qualified immunity.

       On appeal, Plaintiff contends that the district court erred by granting

summary judgment to Officer Graves and Sheriff Demings. 2 We, however, agree

with the district court.

1
  The case caption erroneously misspells Officer Brunscheen’s last name as “Bruncheen.” We
use the correct spelling of her name throughout this opinion.
2
  Plaintiff does not challenge in his brief the district court’s dismissal of his claims against
Officer Brunscheen. Moreover, he has confirmed in a separate pleading that he does not pursue
any challenge to that ruling. Accordingly, we likewise do not address this matter. Access Now,
Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“[A] legal claim or argument that
has not been briefed before the court is deemed abandoned and its merits will not be addressed.”)


                                               2
              Case: 17-13662    Date Filed: 02/07/2018    Page: 3 of 20


I.    BACKGROUND

      A.     Factual Background

      The facts, viewed in the light most favorable to Plaintiff and with all factual

disputes resolved in his favor, are as follows. In 2011, the Orange County

Sheriff’s Office was participating in a multi-agency undercover operation known

as “Operation Spider Web.” Operation Spider Web was designed as a sting

operation to catch sexual predators who use the internet to solicit children. Officer

Graves worked on the task force as a “chatter,” responsible for communicating

with suspected predators. Officer Brunscheen also worked on the task force, and

her role included talking to suspected predators over the phone and in-person.

      On August 8, 2011, Officer Graves posted an ad on Craigslist in the “Casual

Encounters” section titled “Your baby is back - w4m - Orlando.” The body of the

ad stated “Your baby is back. You know what I mean. Be ready to help. If you

don’t know what I mean then, maybe this is not for you, and obviously we don’t

know you.”

      Shortly after, Officer Graves received an email from Plaintiff—using the

email address “Aim2pl33z@aol.com”—responding to the ad. In the conversation

that followed, Officer Graves posed as “Karen Johnson,” an adult woman who was

looking for a man to have sex with her fourteen-year-old daughter “Amber”:


                                          3
              Case: 17-13662    Date Filed: 02/07/2018   Page: 4 of 20


      Plaintiff:   yes NOW I can cum lemme see ur pic

      “Johnson”: Do I know you or does Amber know you?
                   I don’t send pics till I know and can trust who I am talking to.
                   Send yours first

      [Further conversation about exchanging pictures]

      “Johnson”: single mom here with a wonderful 14 year old daughter, i want
                 her to learn from a good man like I did so.

                   I know she can make a lot of mistakes in the beginning
                   this needs to be kept in confidence i have a lot to loose here
                   we usually only talk to our regular mentors

      Plaintiff:   Ok what are u DOWN to do ??? I mean whats the deal ? I was
                   jokin bout the rob me, TELL ME I am feelin some kind of way
                   and ready to cum c u

      Plaintiff:   just lemme cum SEE U !! If ur down TEXT ME or call even
                   XXX-XXX-XXXX

      “Johnson”: did u get my last email
                   this is not about me it is about her Amber

      Plaintiff:   I can cum just where are u??? are u gonna send me pics ? and I
                   have to sign off so u have my number XXX-XXX-XXXX

      After Plaintiff insisted on “Johnson” providing an address so Plaintiff could

see her in person, the conversation turned back to “Amber”:

      “Johnson”: U have not told me what u want to teach my daughter
      Plaintiff:   im not bout talk let me cum c u

      “Johnson”: ya no sorry I need to know what to expect from the man b4 that


                                         4
        Case: 17-13662    Date Filed: 02/07/2018    Page: 5 of 20


             what r u asking for

Plaintiff:   its more exciting to do as I go and walk in NOT knowing and
             let it go places IS MORE a turn on then SAYING what I do

“Johnson”: ok well good luck with that

             that is not what we are looking for

             this is about her and I am not setting her or us up for anything

             so when u want 2 tell us ur details about what u r asking for
             then let us know and we r ready to meet
Plaintiff:   ok taste and watch h cum will u also be there or participate at
             all

“Johnson”: what??? taste and watch what?
             baby stop playing games this is getting old. if u want her so
             had u would think u would just tell us what u r asking for

Plaintiff:   eat her pussy suck it as im lookin up at her cum in my mouth !!
             im soo h,,,,!!!

“Johnson”: i can tell and we like that
             r u asking for anything else?

             did u send us a pic and did u send us one
Plaintiff:   i would love for you to join BUT DAMM I dont see any pics of
             ANY OF U and u seen my pics !!
“Johnson”: [sends two pictures of women, one of which is of a teenage girl]

             that is her and i

             well this is about her not that i have not done that in the past but
             i want her to learn first



                                    5
        Case: 17-13662     Date Filed: 02/07/2018   Page: 6 of 20


Plaintiff:   if this Is real and all u say is THEN I WANNA see pics
             showing more !! CUM ON NOW

“Johnson”: what?

             This is real and If u dont want we will move on

Plaintiff:   listen IM HORNY AS FUCK and I WANNA know your ALL
             U say those pics look kind of searched for and soo internet like
             so U show me some pics showing MORE I am READY TO
             CUM now and suck pussy and MORE

“Johnson”: [sends three pictures of women, two of which appear to be of a
           teenage girl]

             ok well we aint fake or a set up or a cop but we need some more
             pics of u 2 so we feel comfy
Plaintiff:   I think I would be one worrying most of all LIKE I SAID
             before I WILL come eat pussy and fuck or anything as long as
             they 18 and up IM GOOD so we have no problem so why do u
             mention police please stop saying THAT it makes me think u
             tryin to do something illegal I aint into that BUT im HORNY
             and ready otherwise !
“Johnson”: what the hell ru talkin about i told u who i was and who she was
           she is my daughter 14 yrs old remember
             forget it this is getting stupid
             i have a lot to loose here so that is why i need to make sure u r
             not a cop

             i hate endless emails
Plaintiff:   ok officer I AINT lookin to get LOCKED up !!! Like I SAID I
             cum u do SOMETHING to me and show ME u aint’tryin to
             BUST someone and well talk.




                                     6
              Case: 17-13662    Date Filed: 02/07/2018   Page: 7 of 20


Plaintiff and “Johnson” continued to discuss Plaintiff’s desire to meet for sex so

long as “Johnson” was not a cop, but “Johnson” failed to persuade Plaintiff, and

the conversation ended.

      Roughly two and a half months later, on October 28, Officer Graves—still

posing as “Karen Johnson”—posted another Craigslist ad in the “Casual

Encounters” section titled “Woman in need if help - w4m - 34 (Orlando).” The ad

stated “Mom of wonderful girl. Looking for a good man who can be there for her.

Serious replz only.” Using the same email address as in August, Plaintiff replied

to the ad:

      Plaintiff:   can I see a pic
      “Johnson”: hey we talked before
      Plaintiff:   we did ???? when ,, send ur pic

“Johnson” responded by sending pictures of what appear to be the same woman

and teenage girl that were sent previously in August, and Plaintiff provided

“Johnson” his phone number.

      On October 29, “Johnson” began texting with Plaintiff:

      “Johnson”: hey it is karen
      Plaintiff:   ???

      Plaintiff:   from where

      “Johnson”: ok done playing games it is karen from cl


                                          7
                Case: 17-13662       Date Filed: 02/07/2018       Page: 8 of 20


       Plaintiff:     oh. ..wat u doin send ur pic for ur caller id

                                        *       *      *
       “Johnson”: you already saw them

       Plaintiff:     where u at. ..wat u dwn for

       “Johnson”: ok if you dont remember we should just forget it
       Plaintiff:     I do remember I’m just asking what you willing and not willing
                      to do i wanna know and exactly what do I need to bring with
                      me
       “Johnson”: we are up for anything but you said you would not freak out
                  when you see she is 14 rite

       Plaintiff:     where u at i get off at 1130 . . . need address for gps[3]
       On October 30, “Johnson” and Plaintiff texted about whether Plaintiff was

coming over or not. Among other things, Plaintiff said “send me pics. of u both

look now.”

       On October 31, Plaintiff called “Johnson,” and Officer Brunscheen—posing

as “Johnson”—answered. During the phone call, Plaintiff asked “Johnson” if he

could come to her house. “Johnson” said it was okay and asked if Plaintiff had

condoms. “Johnson” also asked if Plaintiff was “good” with “Amber.” Plaintiff

responded “yeah.” After that, “Johnson” provided an address and the conversation

continued via text:

3
  The ellipsis here and in other block quotes do not indicate omissions. They are present in the
texts and emails between “Johnson” and Plaintiff.


                                                8
              Case: 17-13662     Date Filed: 02/07/2018   Page: 9 of 20


      “Johnson”: where are you coming from

                    hello?
      Plaintiff:    okay ..never did 3sum before . . . will you come out and give
                    me a hug and kisses then escort me in to break the ice

      The two continued to text about Plaintiff’s nervousness and how far away he

was as he travelled to meet “Johnson” and “Amber.” At one point “Johnson”

mentioned that she needed to “get her in the shower,” and texted roughly ten

minutes later to say that “she is about out of the shower.” Shortly after, Plaintiff

arrived at the address “Johnson” had given him but called “Johnson” because he

was still nervous about the encounter:

      Plaintiff:    Hello.

      “Johnson” Hey.
      Plaintiff:    Hey, are you nervous, I’m nervous, I’m just saying, I’m trying
                    to remember . . .
      “Johnson”: Are you here?
      Plaintiff:    Yeah, I’m outside. I mean, I’m finding a lot of . . . and I
                    wanted we could make sure . . .

                                   *      *      *

      Plaintiff:    So do you want to do like a quick.

      “Johnson”: Yeah I want to do a threesome.
      Plaintiff:    Oh I didn’t know that, oh I thought it was you by yourself, I
                    mean I’m fine with that.

      “Johnson”: No it’s me and “Amber.”

                                           9
               Case: 17-13662        Date Filed: 02/07/2018       Page: 10 of 20


       Plaintiff:     Oh, ok, it’s just you two?

       “Johnson”: Yeah.
       Plaintiff:     Are you roommates?

       “Johnson”: No she’s my daughter, look I told you all this.

       Plaintiff:     I don’t recall, what . . .
       “Johnson”: Look, are you down to fuck or what, because that’s what we’re
                  looking for tonight?
       Plaintiff:     I’m down, I’m always down.

       “Johnson”: Alright, well get your ass over here so I can help you.[4]
       After the conversation ended, Plaintiff exited his car and Officer

Brunscheen—still posing as “Johnson”—came outside to escort Plaintiff into the

house. Plaintiff followed Officer Brunscheen inside and was placed under arrest.

       B.      Procedural History

       Plaintiff was initially charged with using the internet to solicit a person

believed to be the parent of a minor to consent to illegal sexual conduct with the

minor (Fla. Stat. § 847.0135(3)(b)), traveling to engage in illegal sexual conduct

with a minor after soliciting a person believed to be the minor’s parent (Fla. Stat.

§ 847.0135(4)(b)), and attempting to engage in unlawful sexual activity with a

minor between the ages of twelve and sixteen (Fla. Stat. §§ 777.04, 800.04(4)(a)).

4
  The details of this conversation come from a court order issued by the Florida state court that
handled the criminal proceeding against Plaintiff.


                                                10
             Case: 17-13662     Date Filed: 02/07/2018   Page: 11 of 20


The first two charges were later amended to charge direct solicitation of a person

believed to be a minor (Fla. Stat. § 847.0135(3)) and traveling to engage in illegal

sexual conduct with a minor after direct solicitation of a person believed to be a

minor (Fla. Stat. § 847.0135(4)(a)).

      The Florida state court dismissed the first two charges because Plaintiff

“communicated solely with a law enforcement officer purporting to be an adult”—

not a minor or a person pretending to be a minor. The court dismissed the

amended charges because there was insufficient evidence that Plaintiff intended to

commit a sexual act with a minor and because he failed to perform an overt act

towards its commission.

      About three years later, on November 30, 2015, Plaintiff filed this lawsuit

under 42 U.S.C. § 1983 against Officer Brunscheen, Officer Graves, and their

supervisor Sheriff Demings alleging that Plaintiff had been falsely arrested and

maliciously prosecuted in violation of his constitutional rights. Officer Brunscheen

moved to dismiss the claims against her under Rule 12(b)(6) for failure to state a

claim and because her actions were otherwise protected by qualified immunity.

The district court granted her motion and terminated her from the case.

      After discovery, Officer Graves and Sheriff Demings moved for summary

judgment on qualified immunity grounds. The district court granted the motion,


                                         11
             Case: 17-13662     Date Filed: 02/07/2018    Page: 12 of 20


concluding that Officer Graves had arguable probable cause to arrest Plaintiff and

that there was insufficient evidence to establish the malicious prosecution claim.

Because there was no underlying constitutional violation, the district court

concluded that Sheriff Demings could not be liable either. Accordingly, the

district court entered judgment for Officer Graves and Sheriff Demings.

      Plaintiff filed a timely appeal challenging the district court’s grant of

summary judgment to Officer Graves and Sheriff Demings.

II.   STANDARD OF REVIEW

      We review a district court’s grant of summary judgment de novo and apply

the same legal standards as the district court. Stephens v. DeGiovanni, 852 F.3d
1298, 1313 (11th Cir. 2017). When reviewing a summary judgment motion based

on qualified immunity, “[w]e resolve all issues of material fact in favor of the

plaintiff, and then determine the legal question of whether the defendant is entitled

to qualified immunity under that version of the facts.” Id. (quoting Durruthy v.

Pastor, 351 F.3d 1080, 1084 (11th Cir. 2003)). This gives us the plaintiff’s “best

case,” so disputed factual issues “cannot foreclose the grant or denial of summary

judgment based on qualified immunity.” Id. at 1314 (quoting Bates v. Harvey, 518
F.3d 1233, 1239 (11th Cir. 2008)).




                                          12
             Case: 17-13662     Date Filed: 02/07/2018    Page: 13 of 20


III.   DISCUSSION

       We first address Plaintiff’s false arrest and malicious prosecution claims

against Officer Graves and Sheriff Demings.

       A.    Officer Graves

       Officer Graves argues that he is protected from Plaintiff’s suit by qualified

immunity. “Qualified immunity offers complete protection for government

officials sued in their individual capacities as long as their conduct violates no

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Lee v. Ferraro, 284 F.3d 1188, 1193–94 (11th Cir. 2002)

(quotation marks omitted). “Qualified immunity balances two important

interests—the need to hold public officials accountable when they exercise power

irresponsibly and the need to shield officials from harassment, distraction, and

liability when they perform their duties reasonably.” Pearson v. Callahan, 555
U.S. 223, 231 (2009). Qualified immunity thus “allow[s] officials to carry out

discretionary duties without the chilling fear of personal liability or harrassive

litigation, ‘protecting from suit all but the plainly incompetent or one who is

knowingly violating the federal law.’” McCullough v. Antolini, 559 F.3d 1201,

1205 (11th Cir. 2009) (citation omitted) (quoting Lee, 284 F.3d at 1194).




                                          13
                Case: 17-13662      Date Filed: 02/07/2018     Page: 14 of 20


         To be entitled to qualified immunity, “an official must first establish that ‘he

was acting within the scope of his discretionary authority when the allegedly

wrongful acts occurred.’” Id. (quoting Lee, 284 F.3d at 1194). Once that is

established, the plaintiff must then show that qualified immunity is inappropriate

by demonstrating: (1) that the facts—taken in the light most favorable to the

plaintiff—establish a constitutional violation, and (2) that “it was clearly

established at the time of the incident that the actions of [the official] were

unconstitutional.” 5 Id.

         Officer Graves was engaged in a discretionary function of his official duties

as a police officer when he arrested Plaintiff. See Crosby v. Monroe Cty., 394 F.3d
1328, 1332 (11th Cir. 2004); Wood v. Kesler, 323 F.3d 872, 877 (11th Cir. 2003).

Thus, whether Officer Graves is entitled to qualified immunity hinges on whether

Plaintiff can show (1) a constitutional violation (2) that was clearly established at

the time of his arrest and prosecution. We address each claim in turn.

                1.     False Arrest

         Plaintiff asserts that Officer Graves violated his Fourth Amendment rights

by arresting him without probable cause. See Brown v. City of Huntsville, 608
F.3d 724, 734 (11th Cir. 2010) (“An arrest without a warrant and lacking probable

5
    We may address these requirements in any order. McCullough, 559 F.3d at 1205.


                                              14
             Case: 17-13662     Date Filed: 02/07/2018   Page: 15 of 20


cause violates the Constitution and can underpin a § 1983 claim.”). “Probable

cause to arrest exists when law enforcement officials have facts and circumstances

within their knowledge sufficient to warrant a reasonable belief that the suspect

had committed or was committing a crime.” Skop v. City of Atlanta, 485 F.3d
1130, 1137 (11th Cir. 2007). Thus, “[w]hether an officer possesses probable cause

. . . depends on the elements of the alleged crime and the operative fact pattern.”

Brown, 608 F.3d at 735. Probable cause is determined by objectively evaluating

the totality of the circumstances. See Carter v. Butts Cty., 821 F.3d 1310, 1319

(11th Cir. 2016).

      Even if there was not actual probable cause to arrest, an officer is

nevertheless entitled to qualified immunity so long as the officer had “arguable

probable cause.” Brown, 608 F.3d at 734. Arguable probable cause exists if “an

officer reasonably could have believed that probable cause existed, in light of the

information the officer possessed.” Montoute v. Carr, 114 F.3d 181, 184 (11th Cir.

1997). Under this standard, an officer may “reasonably but mistakenly conclude

that probable cause is present” and still be immune from suit. Anderson v.

Creighton, 483 U.S. 635, 641 (1987). Arguable probable cause may exist even

though an officer may not have definitive proof that every element of a crime has

been established, and an officer need not have arguable probable cause for every


                                          15
                 Case: 17-13662        Date Filed: 02/07/2018          Page: 16 of 20


offense charged. See Brown, 608 F.3d at 735. For this inquiry, Plaintiff “must

demonstrate that no reasonable officer could have found probable cause under the

totality of the circumstances.” Kingsland v. City of Miami, 382 F.3d 1220, 1232

(11th Cir. 2004).

         Here, Plaintiff was initially charged with, among other things, using the

internet to solicit a person believed to be the parent of a minor to consent to illegal

sexual conduct with the minor in violation of Fla. Stat § 847.0135(3)(b) 6 and

traveling to engage in an illegal sexual act with a minor after soliciting a person

believed to be the minor’s parent in violation of Fla. Stat. § 847.0135(4)(b). 7 The




6
    Fla. Stat. § 847.0135(3)(b) makes it a felony for any person to:

         knowingly use[ ] a computer online service, Internet service, local bulletin board service,
         or any other device capable of electronic data storage or transmission to: . . . Solicit, lure,
         or entice, or attempt to solicit, lure, or entice a parent, legal guardian, or custodian of a
         child or a person believed to be a parent, legal guardian, or custodian of a child to consent
         to the participation of such child in [an illegal sexual act] or to otherwise engage in any
         sexual conduct.
7
    Fla. Stat. § 847.0135(4)(b) makes it a felony for any person to:

         travel[ ] any distance either within this state, to this state, or from this state by any means
         . . . for the purpose of engaging in [an illegal sexual act] or to otherwise engage in other
         unlawful sexual conduct with a child or with another person believed to be a child after
         using a computer online service, Internet service, local bulletin board service, or any
         other device capable of electronic data storage or transmission to: . . . Solicit, lure, or
         entice, or attempt to solicit, lure, or entice . . . a person believed to be a parent, legal
         guardian, or custodian of a child to consent to the participation of such child in [an illegal
         sexual act] or to otherwise engage in any sexual conduct.


                                                   16
              Case: 17-13662         Date Filed: 02/07/2018   Page: 17 of 20


district court concluded that Officer Graves had at least arguable probable cause to

arrest Plaintiff for either crime.

       We agree. Plaintiff has not shown that no reasonable officer could have

concluded there was probable cause to arrest Plaintiff. Plaintiff’s argument that

Officer Graves lacked probable cause boils down to the contention that it was

unreasonable for Officer Graves to believe that Plaintiff knew “Amber” was

underage and that Plaintiff intended to engage in sexual acts with her. Plaintiff

focuses on the statements he made during his last phone call with “Johnson” where

he stated that he did not realize “Johnson” was not alone and did not know that

“Amber” was her daughter. Yet the undisputed facts reveal that Officer Graves

knew that (1) Plaintiff was told repeatedly by “Johnson” in August that she was

looking for someone to have sex with her fourteen-year-old daughter “Amber,” (2)

Plaintiff told “Johnson” directly that he would perform sexual acts on “Amber,”

and (3) Plaintiff said he remembered “Johnson” two months later, was told again

that “Amber” was fourteen years old, and indicated—roughly a half hour before he

arrived to meet “Johnson” and “Amber”—that he expected to engage in sexual acts

with both. Under these circumstances, a reasonable officer could conclude there

was probable cause to arrest for violation of § 847.0135(3)(b) or § 847.0135(4)(b).




                                              17
             Case: 17-13662     Date Filed: 02/07/2018    Page: 18 of 20


             2.     Malicious Prosecution

      Plaintiff also asserts a § 1983 malicious prosecution claim against Officer

Graves for allegedly “maliciously initiating” the criminal prosecution against

Plaintiff by sending “vague and cryptic messages” to Plaintiff during the

investigation, participating in an illegitimate sting operation, and withholding or

misrepresenting evidence to the prosecutor. “To establish a § 1983 malicious

prosecution claim, the plaintiff must prove two things: (1) the elements of the

common law tort of malicious prosecution; and (2) a violation of his Fourth

Amendment right to be free from unreasonable seizures.” Grider v. City of

Auburn, 618 F.3d 1240, 1256 (11th Cir. 2010) (emphasis in original).

      Again, Officer Graves is entitled to qualified immunity. To be entitled to

qualified immunity against a malicious prosecution claim, an officer need only

have arguable probable cause—the same as with false arrest. Grider, 618 F.3d at

1257 n.25. Because we conclude that Officer Graves had arguable probable cause

to arrest Plaintiff, Officer Graves is also entitled to qualified immunity for

Plaintiff’s malicious prosecution claim.

      Also, Florida common law requires, among other things, that a plaintiff

establish that the defendant “was the legal cause of the original proceeding.”

Kingsland, 382 F.3d at 1234. Plaintiff, however, has failed to provide any


                                           18
             Case: 17-13662     Date Filed: 02/07/2018   Page: 19 of 20


evidence to support his conclusory allegations about Officer Graves’s conduct.

Because the record does not show that Officer Graves “had anything to do with the

decision whether or not to prosecute,” Plaintiff cannot make out a claim for

malicious prosecution against him. See Eubanks v. Gerwen, 40 F.3d 1157, 1160–

61 (11th Cir. 1994).

      B.     Sheriff Demings

      Plaintiff also brings § 1983 claims for both false arrest and malicious

prosecution against Officer Graves’s supervisor Sheriff Demings based on Officer

Graves’s actions. In a § 1983 suit, “to hold a supervisor liable a plaintiff must

show that the supervisor either directly participated in the unconstitutional conduct

or that a causal connection exists between the supervisor’s actions and the alleged

constitutional violation.” Keith v. DeKalb Cty., 749 F.3d 1034, 1047–48 (11th Cir.

2014). Plaintiff does not allege that Sheriff Demings personally participated in any

constitutional violations, but asserts instead that he had customs and policies in

place that caused such violations, was deliberately indifferent to the widespread

constitutional violations committed by his subordinates, and knew that his

subordinates would act unlawfully and failed to stop them.

      Although such action (or inaction) by a supervisor can be grounds for § 1983

liability, id. at 1048, Plaintiff has produced no evidence to support these summary


                                          19
              Case: 17-13662     Date Filed: 02/07/2018   Page: 20 of 20


allegations. In fact, the only relevant evidence in the record indicates that

Plaintiff’s generalized allegations are unsupported. At most, Plaintiff points to

“Special Order No. 64.0”—the order that sets forth the procedures for the Sex

Crimes Squad—and contends that there is an issue of fact as to whether it was

sufficient to prevent arrests without probable cause and malicious prosecutions.

Yet the burden to establish his cause of action is on Plaintiff, not Sheriff Demings.

Id. at 1047–48. And the Order itself states that officers in the Sex Crimes Squad

shall follow all applicable laws and agency directives, including directives that

forbid arrests without probable cause, and shall not initiate criminal charges

without probable cause. As a result, Plaintiff has failed to present evidence

sufficient to establish that Sheriff Demings’s conduct had a causal connection to

any constitutional violations.

                                   CONCLUSION

      We AFFIRM the district court’s order granting summary judgment to

Officer Graves and Sheriff Demings. As noted, Plaintiff has abandoned any

challenge to the district court order dismissing all claims against Officer

Brunscheen.




                                          20